Citation Nr: 1604335	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  11-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for migraine headaches as a residual of a head injury.  

2.  Entitlement to service connection for an eye disability, to include as secondary to migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to June 1980 and from November 1983 to January 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  These matters have been previously remanded by the Board in January 2014.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2013.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A May 2013 letter from a private doctor at N. Family Practice asserts that she treated the Veteran for his headaches from 2005 through 2011.  These records are not associated with the claims file, and should be obtained upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  The AOJ should also ask that the Veteran identify the two neurologists he referenced in his hearing testimony, and obtain the records of any treatment provider so identified.  

The VA examination of record as to the Veteran's headaches occurred in July 2004, and did not consider the Veteran's testimony that his headaches have been present since service.  Upon remand, an examination should be scheduled that takes into consideration the Veteran's full medical history, including his assertions that his headaches began in service, lay statements from fellow servicemembers who recall the Veteran experiencing headaches in service, report in his VA treatment records that his headaches began in 1997 or 1998, and a conflicting report in his July 2004 VA examination that the headaches began within the last 4-6 months, as well as a denial of frequent headaches in a May 2000 report of medical history in the Veteran's service treatment records (STRs).  Reonal v. Brown, 5 Vet. 458, 461 (1993).  
 
The July 2004 VA examination found that the Veteran had normal ocular health.  
This examination does not discuss the eye symptoms that are now of record, 
including eyes watering and rubbing his eyes.  The record also contains a January 
2011 eye diagnosis of blepharoconjunctivitis.  As the Veteran has reported eye 
symptoms not discussed in the July 2004 examination, and the record contains an 
eye diagnosis, a VA examination is appropriate.    

The claims folder should also be updated to include VA treatment records compiled since September 5, 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify the two neurologists referenced in his hearing testimony.  After obtaining any necessary authorization, contact N. Family Practice, which produced a May 2013 letter asserting treatment of the Veteran from 2005 through 2011, and any other treatment provider identified by the Veteran, and request records of the Veteran's treatment.  The AOJ must make two attempts to obtain the records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

2.  Obtain all treatment records for the Veteran from the VA Medical Center Battle Creek and all associated outpatient clinics dated from September 5, 2014 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  After completing the above, schedule the Veteran for a VA eye examination and headaches examination.  The examiner is to provide the following opinions:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache disability is caused by or related to service, to include a head injury.  The examiner is to consider the Veteran's complete history, to include his assertions that his headaches began in service, lay statements received in May 2013 from fellow servicemembers who recall the Veteran experiencing headaches in service, reports in the Veteran's VA treatment records that his headaches began in 1997 or 1998, and a conflicting report in his July 2004 VA examination that the headaches began within the last 4-6 months, as well as a denial of frequent headaches in a May 2000 report of medical history in the Veteran's service treatment records (STRs);  

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an eye disability that is caused by or related to service, to include an in-service head injury, and the use of any medication prescribed in service;

iii)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an eye disability that is caused or aggravated (worsened beyond its natural progression) by his headaches disability.  The examiner is to consider the Veteran's reports of blurry vision and watery eyes, as well as the January 2011 diagnosis of blepharoconjunctivitis.  

Any opinion offered must be supported by a complete rationale.  

4.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


